Opinion issued March 16, 2006










In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-05-00991-CV
____________

ROSA BELLAIN, Appellant

V.

HEALTH ADMINISTRATION SERVICES, INC., Appellee




On Appeal from the 280th District Court
Harris County, Texas
Trial Court Cause No. 2004-44313




MEMORANDUM  OPINION
          The parties have filed a joint motion to dismiss their appeal.  No opinion has
issued.  Accordingly, the motion is granted, and the appeal is dismissed.  Tex. R.
App. P. 42.1(a)(2).
          All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  See Tex. R. App.
P. 18.1.
PER CURIAM
Panel consists of Justices Taft, Higley, and Bland.